internal_revenue_service national_office technical_advice_memorandum dec number release date third party contact none index uil no case mis no tam-116579-00 cc psi b8 taxpayer’s name taxpayer’s identification no years involved date of conference legend taxpayer issue are self-unloading automobile semitrailer bodies bodies sold by taxpayer exempt from the retailers tax on semitrailer bodies imposed by sec_4051 of the internal_revenue_code by virtue of the exemption from tax provided by sec_4053 conclusion the bodies sold by taxpayer are not exempt from the retailers tax on semitrailer bodies imposed by sec_4051 by virtue of the exemption from tax provided by sec_4053 this technical_advice_memorandum revokes the letter_ruling ltr-8907008 issued to taxpayer on date this technical_advice_memorandum is effective on the date of its issuance see dollar_figure of revproc_2000_2 2000_1_irb_73 facts taxpayer custom manufactures open box semitrailers that haul a variety of bulk materials including bales crates boxes rolled paper newsprint barrels palletized products pasteboard cardboard solid_waste rubbish ferrous metal metal shavings solid fuel ore ash and gravel the semitrailers also can haul agricultural products tam-116579-00 from the fields where the products are harvested to farms or feedlots where these products are fed to livestock these semitrailers have a gross vehicle rating of big_number pounds and are used in combination with highway-type tractors the body of this semitrailer incorporates a special deck that is equipped with a patented reciprocating floor conveyor system the deck forms the load-supporting bed of the body and is also the unloading mechanism for the bulk material carried by the body the conveyor mechanism includes modular power units that drive an assortment of longitudinal and transverse beams in a multi-phase reciprocating action the beams are linked to the deck’s individually-mounted floor members in its initial unloading phase the reciprocating beams cause a simultaneous and slight rearward movement of all floor members this movement creates a conveying action that causes the stationary load in the body to shift slightly to the rear of the body in the mechanism’s subsequent phases individual floor members are sequentially retracted without affecting the new location of the load until all floor members are returned to their initial phase positions the reciprocating cycles are continuously repeated creating a walking floor that discharges the entire load from the rear of the body taxpayer was issued a letter_ruling ltr-8907008 on date that held that the bodies of the semitrailers were exempt from tax under sec_4053 this ruling was caveated to the effect that because the semitrailers were cargo-carrying highway vehicles the chassis components of the semitrailers were subject_to the tax imposed by sec_4051 on the first_retail_sale of the vehicles law and analysis sec_4051 imposes a tax on the first_retail_sale of automobile semitrailer bodies sec_4053 provides that the tax imposed by sec_4051 shall not be imposed on any body primarily designed a b c d e to process seed feed or fertilizer for use on farms to haul feed seed or fertilizer to and on farms to spread feed seed or fertilizer on farms to load or unload feed seed or fertilizer on farms or for any combination of the foregoing revrul_69_579 1969_2_cb_200 holds that certain automotive truck bodies tam-116579-00 equipped with heavy-duty unloading equipment and used primarily for hauling feed seed or fertilizer to and on farms are exempt from the manufacturers tax under sec_4063 now sec_4053 the ruling states that the elaborate and expensive unloading equipment built into the bodies and the modifications required to accommodate the unloading systems make it impractical to purchase the bodies for use other than in hauling seed feed or fertilizer to and unloading it on farms the equipment included heavy duty mechanical or pneumatic unloading equipment that formed an integral part of the bodies the mechanical system employed conveyors or augers and unloaded from the top of the bodies the pneumatic system employed blowers and a hose and usually unloaded from the bottom and rear of the body revrul_75_462 1975_2_cb_419 holds that a dump truck designed for and primarily used in hauling grain sugar and beets from the field to points on or off the farm and that may also be used to haul feed and fertilizer over the highway is subject_to the manufacturers excise_tax because the dump truck did not have specific features that indicate the dump truck is primarily designed to haul those items to and on farms in 185_f3d_922 8th cir the appeals court affirmed the district court’s entry of judgment on the jury’s verdict that peerless’ live-floor trailers were not primarily designed to haul and unload feed seed or fertilizer to and on farms and therefore were not exempt under sec_4053 peerless’ live-floor mechanism like a walking floor automatically unloads the cargo in a trailer body the appeals court determined that the district_court properly admitted evidence regarding the uses of trailer bodies on which live-floors had been installed to demonstrate the purpose for which the trailer bodies were designed the evidence submitted demonstrated that the taxpayer’s customers used the trailer bodies for purposes other than hauling or unloading feed seed or fertilizer to and on farms therefore the jury reasonably could have found as it did that the trailer bodies were not primarily designed for the purpose exempted under sec_4053 section dollar_figure of revproc_2000_2 2000_1_irb_73 provides in part that a technical_advice_memorandum that revokes a letter_ruling is not applied retroactively either to the taxpayer to whom or for whom the letter_ruling was originally issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling if- there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law in the case of a letter_ruling it was originally issued on a prospective or proposed transaction and tam-116579-00 the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and the retroactive modification or revocation would be to the taxpayer’s detriment during an examination of taxpayer the irs reconsidered the primary design of taxpayer’s bodies and determined that ltr-8907008 was inapplicable to taxpayer’s bodies because the bodies are designed for more than hauling feed seed or fertilizer to and on farms the irs argues that taxpayer’s bodies are comparable to the truck body described in revrul_75_462 rather than the truck body described in revrul_69_579 taxpayer agreed to the irs’ statements of the issue and facts and declined to submit any argument in response to the irs’ position taxpayer declined a national_office conference the exemption from tax provided by sec_4053 does not extend to bodies designed for general use even though the bodies may be capable of hauling feed seed or fertilizer to and on farms and or performing a combination of the other functions described in sec_4053 to be exempt a body must be primarily designed for one or a combination of the purposes described in sec_4053 unlike the bodies described in revrul_69_579 which would not be purchased for use other than in hauling feed seed or fertilizer the bodies here are designed for general hauling the bodies’ multipurpose design is emphasized in the taxpayer’s marketing materials which list the products that the bodies can transport the mere presence of a conveyor belt and powered rear discharge door to facilitate unloading does not establish that a body was primarily designed for an exempt_purpose under sec_4053 these bodies are equally useful for transporting and unloading any of the products listed in the taxpayer’s marketing materials thus the bodies are functionally similar to the bodies described in revrul_75_462 in that they are not primarily designed to haul feed seed or fertilizer accordingly the bodies are not exempt from tax under sec_4053 and ltr is revoked effective the date of this technical_advice_memorandum see peerless caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
